Dismissed and Memorandum Opinion filed February 22, 2007







Dismissed
and Memorandum Opinion filed February 22, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00533-CV
____________
 
DONALD RAY McCRAY,
Appellant
 
V.
 
HARRIS COUNTY, TEXAS, ET AL., Appellees
 

 
On Appeal from the 334th District
Court
Harris County, Texas
Trial Court Cause No. 06-26765
 

 
M E M O R
A N D U M  O P I N I O N
The
clerk=s record was filed on January 19,
2007.  Appellant=s notice of appeal specifies the date of judgment as April
25, 2006.  




The
clerk=s record indicates this suit was
originally filed in Walker County, and the Walker County trial court dismissed
the suit in October 2005.  The same petition, originally filed in Walker
County, appears to have been filed subsequently in Harris County, and the
pleadings from Walker County all contain a Harris County file stamp date of
April 25, 2006.  There is no judgment in the record signed on April 25, 2006. 
Furthermore, there is no final judgment of any date in the clerk=s record, other than the Walker
County judgment.
Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
On
November 8, 2006, appellee, Harris County, Texas, filed a motion to dismiss the
appeal for want of jurisdiction, noting there is no final, appealable
judgment.  See Tex. R. App. P. 42.3(a). 
Appellee further notes that the most recent order entered by the trial judge in
this case is a scheduling or docket control order. 
On
January 22, 2007, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before February 1, 2007.  See Tex. R. App. P. 42.3(a).
Appellant=s response fails to demonstrate that
this court has jurisdiction over the appeal.  
Appellee=s motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 22, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.